 I)E( ISIONS ()- NATIONAIL [ABOR RELATIONS BOARDT'riangle Sheet Metal Works Division of P & F Indus-tries, Inc.:; Interstate Enclostire Mfg. ('o.. Inc.,: Mo-dulaire Components Corp. and Earl Patrick and I.o-cal 137, Sheet Metal Workers InterlationalAssociation. AFL-CIO, Party to the Contract.Cases 29 CA-5228 and 29 ('A 5400August 10. 1978I)l('ISION AN O()RI)DlRBY C(IIAIR1MAN I'.XNNIN(; ANI) M1 MIRiS .1lNKINSANI) Mt RPlMlOn March 13, 1978, Admin istrative l.aw J udgeRichard L. Denison issued the attached DIecisiorl inthis proceeding. Thereafter, the Respondents filedexceptions and a supporting brief, and the (ieneralCounsel filed cross-exceptions and a supportiLngbrief.Pursuant to the provisions of Section 3(h) of theNational I abor Relations Act. as amended, the Na-tional I.abor Relations Board has delegated its au-thorit) in this proceeding to a three-niember panel.The Board has considered the record- andl the at-tached D)ecision in light of the exceptions and briefsand has decided to affirm the rulings. findings, anldconclusions of the Administrative I.aw J udge and toadopt his recomnmended Ord er, as modified hereilln.The Administrative I aw Judge found that the Re-spondents violated Section 8(a)(2) hx executing .a col-lective-bargaining agreement with I.ocal 137 atlltime w\hen it did not represent an unt oceered nmjori-tI, lhe General ('ounsel excepts to the Administra-tive Law Judge's failure to find thwat the Respondentsalso violated Section 8(a)(3) of the Act h, executingand maintaining in effect this agtreement, \ w Ihich con-tains union-secturit anld dues-checkoff clatuses.Maintenance of these conltrtact clauses encoiuragesinmembership in one labor orl anization and discour-ages membership in other labor organli ZatiOns. Weagree with the General ('ounsel. and sh;all mnodify theAdministrative I.a[w Judge's ('onclusions of l .ax,recommended Order, and notice accordinglI.Based on the above finding ll e add the follow ingas paragraph 6 in the Administrative Il as .ludee'sConclusions of l.aw andl Irellnumber tile subselqucntparagraph accordingly:.tddiliouial ( Cftc/hwioi ,/ 1.t oz"6. By entering into and maintaininilg in effect acollective-bargaining agreetmet n ith I ocial 137which contains union1-secuirity ;ind dItues-checkoffprovisions, the Respondents engagedI in unfatir laborpractices in violation of Section 8(a)(3) and (1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondents. Tri-angle Sheet Metal Works Division of P & F Indus-tries. Inc.. New tIvde Park. New York: InterstateInclosure Mfg.. Co.. Inc., College Point, New York:and Modulaire Components Corp.. College Point.News York. their officers, agents. successors, and as-signs, shall take the action set forth in the said rec-omilnlended Order, as so modified:1. Insert the follow ing as paragraph l(a) and relet-ter the following paragraphs accordingly:"(a) t ncouraging membership in one labor orga-nizatioin alnd discouraginge membership in other labororganizations bh executing or maintaining in fullforce and effect aln agreement containing union-se-curit\ or dues-checkoff provsisions. except as author-ized in Section 8(a)(3) o)f the National Labor Rela-tions Act, as amended, or in an5other mannerdiscriminating with riegard to hire or tenure of em-ployrment or an' other terms and conditions of em-plN Tlelln t..Suhbstitute the attached notice for the Adminis-tratiae I. as. Judge's notice.hilltoll [l. \ *f ,n i l)C.d l.lt1. th' -\dulllltr ajlPe i .ai Judge Inader-lclrw tillhod Io.il 282i , ha.ni1g been idecerilfied Loca1l 818 il as deter-litld ill 11 7 i' d4 Hidi .s [;t'r cp[ltaced hb I Ca] 282APPIN DIXNolI I lo E["ioX)'[;}sP)INil l) ti) ORi)iR ()i I lt-N L iON()\1 1i B()R Ri \1 IO(NS BOAR[)An Agenct of the U nited States GovernmentAfter a hearing at which all parties had the opportu-nitN to present their evidence. it has been decidedtha;t we violated the law, and we have been orderedto post this notice. We intend to carrx out the Orderof the Board and abide hb the following:sW1 11r H Il assist or support Local 137.Sheet Metal W'orkers International Association.Ai'.'1 ('10. or ant labor organization, except asauthorized hbs Section 8(a)(3) of the Act.\V'i Eiii ,,oI recognize Local 137, SheetMeltal Workers International Association. AFL('1(). as the exclusie collective-bargaining rep-237 NL RB No. 47364 TRIANGLE SHEET METAI WORKERSresentative of employees at our C'ollege Point.New York. plant, unless and until said labor or-ganization is duly certified as the maJority repre-sentative of such employees pursuant to an elec-tion conducted by the National L abor RelationsBoard.WVE WILL NOI give effect to any agreement. ar-rangement, or understanding with or on behalfof Local 137. Sheet Metal Workers InternationalAssociation, AFL-CIO. granting recognition toit as the exclusive collective-hbargaining repre-sentative of employees at our College Pointplant, nor to any extensions, renewals, modifica-tions. or supplements thereof. unless and until itis duly certified as the exclusive majority repre-sentative of those employees by the NationalLabor Relations Board.Wi Wvsi.. N1O encourage membership in onelabor organization and discourage membershipin other labor organizations bI executing ormaintaining in full force and effect an' agree-ment containing union-security or dues-checkoffprovisions. except as authorized in Section8(a)(3) of the Act, as amended. or in an' othermanner discriminating with regard to hire ortenure of employment or any other terms andconditions of employment.WE. llt. L Not terminate, discriminate against.or otherwise punish employees because of theirunion membership, sympathies. or activities.WF WILL NOT threaten employees with dis-charge, loss of union stewardship. eventual lossof jobs, or a lawsuit because of their union mem-bership, sympathies. and activities. or becausethey filed charges with the National Labor Rela-tions Board.WE W II L Not in an) other manner interferewith, restrain, or coerce employees in the exer-cise of their rights of self-organization. to form.join, or assist labor organizations. to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection. or to refrainfrom any and all such activities. except to theextent that such right man be affected bh anagreement requiring membership in a labor or-ganization as a condition of emploNment. as au-thorized in Section 8(a)(3) of the Act. asamended.WF wi .l withdraw and withhold recognitionfrom Local 137. Sheet Metal Workers Interna-tional Association. AFI CIO(). as representativeof emplosees at our College Point. Ne\s York.plant for the purpose of dealing with us concern-ing grievances, labor disputes. wages, rates ofpay. hours of employment. or other terms andconditions of employment. unless or until saidI nion is dul' certified as described above.Moreover. we shall not varv or abiandon any in-crieased vwaLes. hours. benefits, and terms andconditions of emploN ment now in effect for our('ollege Point. New York. plant employees un-der the contract with local 137, Sheet MetalWorkers International Association. AFI. C10.nor vsill sve prejudice the assertion bh any ofthose employees of any increased rights or privi-leges they m'a\ have acquired by reason of theapplication of our contract with Local 137.WI vll i reimburse with interest all employ-ees, including former employees. for all unioninitiation fees. dues. and other moneys paid orchecked off pursuant to our contract with Local137 and checkoff authorizations.Wl: v iii offer Henry Pinto. George Nieto.Bissoondath Maharaj. Krishna Maharaj, andJohn Cutrone immediate and full reinstatementvsith backpay.['RIAN(.LI Suilt I Mi [,\liP & F IsDUt SIRI:tS.LN(I O(SURI M(;. Co.('()MPONt NRTS CORPWORKS DivISION Ot{IN{ M I tRST AIN(: MODU)L AIRFI)ECISIONSI A\r MFN r Of rTli C&ASRI( IRI) I. l) Niso Administrative Law Judge: Thiscase was heard at Brooklyn. New York, on June 27. 28, 29.and 30. 1977. based on charges filed October 6. 1976, andJnauar? 6, 1977.' The consolidated first amended com-plaint. issued February 22. 1977. and further amended atthe hearing, alleges that the Respondents violated Section8(a)(1) and (2) of the Act by entering into, maintaining.and enforcing a collectise-bargaining agreement with Lo-cal 137. Sheet Metal Workers International Association,AFL, C10. in a unit including all production, maintenance,shipping, and receiving employees at Interstate's shop at atime when L ocal 137 did not represent an uncoerced ma-jorits of Respondents' employees. and at a time when Lo-cal 282. International Brotherhood of Teamsters, Chauf-feurs. Warehousemen and Helpers of America, representedRespondents' sardmen and warehousmen and had a con-tract with Respondents covering these employees. It is alsoalleged that the Respondents' supervision violated Section8(a) I ) of the Act by threatening Earl Patrick with dis-charge. loss of his union steward's position, discharge, anda lawsuit. because he filed charges under the Act and sup-portcd L ocal 282. It is further alleged that Respondentsterminated five supporters of l.ocal 282 because of theirVId5 ,r 1 & I,)'(, trIc- tter Cf.I pe, f icad365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion affiliation in violation of Section 8(a)(1) and (3). Re-spondents' answer denies the commission of any of theunfair labor practices alleged in the complaint.Upon the entire record in the case, including my obser-vation of the witnesses, and upon consideration of thebriefs, I make the following:FINDINGS OF FACI1 THE BUSINESS OF RESPONDENTS AND THEIR STATUS AS A SINGL(.INTEGRArED ENTERPRISEThe complaint alleges and the answer denies that Re-spondents have a common labor policy, constitute a singleintegrated business enterprise, and should be considered asingle employer. Based on allegations in the complaintwhich are admitted in the answer, stipulations of the par-ties, and undisputed testimony by Corporate Officers FredZwerling and Seymour Zwerling, I find as follows: Prior toon or about September I, Triangle Sheet Metal Works.Inc., existed as a New York corporation engaged in thebusiness of manufacturing, selling, and distributing sheetmetal products, including duct work for air distributionsystems. From its principal office and place of businesslocated at 115 New Hyde Park Road, New Hyde Park,New York, it also operated as a sheet metal contractor forthe installation of the products it produced. In addition, itoperated a facility at College Point, New York, where itmanufactured other sheet metal products, principally en-closures, otherwise described as architectural metal cabi-nets. On or about September 1, a corporate reorganizationoccurred.2Triangle Sheet Metal Works, Inc. (which hadalways been owned by P & F Industries, Inc.), becameTriangle Sheet Metal Works Division of P & F Industries,Inc.3As such, Triangle has continued to operate the NewHyde Park plant in all of its functions. As admitted in theanswer, during the past year, Triangle purchased and re-ceived at the New Hyde Park plant and various construc-tion sites in the State of New York, directly from pointsoutside the State of New York, raw materials, includingsheet metal, valued in excess of $50,000. I find that at alltimes material herein Triangle is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.Interstate Enclosure Mfg. Co., Inc., a New York corpo-ration, began operating the College Point plant, which for-merly belonged to Triangle, on or about September 28.4Interstate continues to perform the same manufacturing,selling, and distribution of sheet metal products previouslyperformed by Triangle. During the past year, a period rep-resentative of its annual operations generally, Interstate, inthe course and conduct of its business, shipped goods andmaterials valued in excess of $50,000 to other firms locatedinside the State of New York, which firms in turn soldthese goods directly to other firms located outside the Stateof New York. I therefore find, in accordance with the stip-2 The reasons for this reorganization are important to this case and arefully discussed in subsequent sections of this DecisionHereafter referred to as Triangle.Hereafter referred to as Interstate.ulation of the parties, that Interstate is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.Modulaire Components Corp. is engaged in the sale anddistribution, on a national basis, of products manufacturedby Interstate and Triangle.5Modulaire's principal officeand place of business is the same College Point, New York,location occupied by Interstate. Modulaire and Interstateare each wholly owned subsidiaries of P & F Industries,Inc.All of the above corporations have interlocking officersand directors. The directors of Triangle are Seymour Zwer-ling, Charles Zwerling, Benjamin Silverstein, and EarleMoore. Its officers are Fred Zwerling, president; EdwardHanley, vice president; Al Weiss, vice president; CharlesZwerling, vice president; Leon Feldman, vice president;Stanley Horowitz, vice president; Kenneth Colmen, vicepresident; Benjamin Silverstein, secretary-treasurer; Sid-ney Horowitz, assistant secretary; and Earl K. Moore, as-sistant secretary.The directors of Interstate are Stanley Horowitz, LeonFeldman, and Kenneth Colmen. Its officers are KennethColmen, president; Leon Feldman, vice president and trea-surer; and Stanley Horowitz, secretary.The directors of Modulaire are Frederick Zwerling,Stanley Horowitz, Leon Feldman, Kenneth Colmen, andEarle Moore. Its officers are Seymour Zwerling, president;Leon Feldman, vice president, assistant secretary, and as-sistant treasurer; and Benjamin Silverstein, secretary-trea-surer.Fred Zwerling, the president of Triangle and a directorof Modulaire. testified concerning his participation in thelabor negotiations with the Sheet Metal Workers Interna-tional Association which resulted in the corporate reorga-nization described herein and gave rise to the circumstanc-es from which this case originated, as illustrated by histestimony that he assisted in the preparation of the October5 letter, in evidence as Respondent's Exhibit 3, from Benja-min Silverstein, treasurer of Triangle, to Robert Sasso, sec-retary-treasurer of Local 282. Likewise, Seymour Zwerling,the president of Modulaire and a past director of Triangle,maintains an office at the Interstate plant at College Pointwhere he participated in the hiring of employees for Inter-state and was also actively engaged in the labor negotia-tions affecting all the Respondents herein. Finally, it is un-disputed that in order to perform the various functions atNew Hyde Park and College Point, employee and supervi-sory transfers occurred as needed. Therefore, since Trian-gle, Interstate, and Modulaire are each employers engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act, and at all times material herein have been,as alleged in the complaint and admitted in the answer,affiliated businesses with common ownership, directors,and officers; and since the record further shows that theymaintain a common labor policy and utilize the same em-ployees and supervision when needed, I find that the Re-spondents constitute a single integrated business enterpriseHereafter known as Modulaire. Modulaire sold Tirangle's products be-forIc rrlangle reorganized366 TRIANGLE SHEET METAL WORKERSand thus are a single employer engaged in commerce with-in the meaning of Section 2(2). (6). and (7) of the Act.II THE I ABOR ORCGNIZAI IONS INVOI El)Local 28, Sheet Metal Workers International Associa-tion, AFL-CIO: Local 137, Sheet Metal Workers Interna-tional Association, AFL-CIO: Local 282. InternationalBrotherhood of Teamsters. Chauffeurs. Warehousemenand Helpers of America; and Local 818, InternationalBrotherhood of Teamsters. Chauffeurs. Warehousemenand Helpers of America. hereafter called Local 28. Local136, Local 282, and Local 818. respectively, are each labororganizations within the meaning of Section 215) of theAct.111 TilE .UNFAIR LABOR PRACII(ISA. Introduction and BacAgroiundThe description of the evolution of the Respondent'sbusiness operations at New Hyde Park and College Pointand the ensuing changes in its relationships with the affect-ed Unions is provided by substantially undisputed portionsof the testimony of Local 282 Steward Earl Patrick. Trian-gle President Fred Zwerling, Modulaire President SeymourZwerling, and Local 137 Business Agent Gerhard Giesek-ing. Thus, it is clear that Triangle has operated its plants, asdescribed in an earlier section of this Decision. since 1948.All of the production employees and material handling em-ployees, who performed production work from the raw ma-terial stage through taking the finished products out of thebuilding, were represented by Local 28. The employeeswho loaded and unloaded trucks and drove trucks wererepresented and are still represented by Local 282. UntilNovember 1974 the laborers, shipping, and warehouse em-ployees of Triangle at the New Hyde Park and CollegePoint plants were represented by Local 818.On September 26, 1974, Earl Patrick filed a decertifica-tion petition in Case 29-RD- 181, which ultimately resultedin Local 282's decertification as officially acknowledged bNthe Regional Director for Region 29 of the National LaborRelations Board on November 18. 1974. Thereafter, duringthe earl) part of 1975 the warehousemen and yardmenworking for Triangle signed authorization cards for Local282. and in March of that ,ear one of Local 282's officials.Robert Sasso. and two other unidentified men, met withFred Zwerling and demanded recognition as bargainingagent for the employees. While this conference was goingon the yardmen and warehousemen. together with the dris-ers already represented by Local 282. remained off theirjobs and stood in the yard. During the conference in hisoffice, Fred Zwerling declined to recognize Local 282, andcontended that the drivers were striking unlawfully in vio-lation of their collective-bargaining agreement. Sasso in-sisted that unless Zwerling recognized Local 282 as the rep-resentative of the warehousemen and sardmen he wouldclose down the operation. At one point during the confron-tation with Sasso and the employees. Zwerling stated to theassembled workers that if thes did not want to go to workthey were fired, and insisted that thex leave the premises.After the employees left the property, Supervisor DonaldDavis locked the gate pursuant to Zwerling's instructions.This condition existed for approximately a week, duringwhich time the drivers, warehousemen, and yardmen main-tained a vigil at the locked gate. On one of these days,designed bh Patrick as occurring between March 20 and26. 1975, Fred Zwerling called Sammy Jones, another ofthe warehousemen. Patrick. and Davis to his office to dis-cuss the situation. According to Patrick, Zwerling askedwhy they did not take Local 400 of the Sheet Metal Work-ers International Association. Zwerling then explained thepay and benefits that would accrue under Local 400. Pat-rick responded that none of the men were interested inl ocal 400, and had already made up their minds to supportI.ocal 282.? EIventually. the dispute was resolved when Lo-cal 282 was granted recognition, and all the employees re-turned to work. I riangle and Local 282 then negotiated anagreement whereby Triangle agreed to be bound b) theNational Master Freight Agreement and by the terms of aseparate subsidiary agreement covering the employees whoperformed warehousing. laborers'. sardmen's, and plantmaintenance tasks at the New Hyde Park and CollegePoint plants. The term of this agreement is March 19. 1975,to July I. 1978.The events described above occurred against the back-drop of economic difficulties experienced by TriangleSheet Metal Works, Inc. for a number of years. It is clearfrom the testimony of Fred Zwerling and Seymour Zwer-ling. and emphasized in the Respondent's brief, that theCompans considered the source of its economic problemsto be the higher wage rates paid to its employees who weremembers of l.ocal 282 and Local 28. as compared with thewage rates paid by competitiors. Thus, on October 30.1975. P & F Industries, Inc. President Kenneth S. Colmensent the following letter to Edward J. Carlough. generalpresident of the Sheet Metal Workers International Associ-ation:Ue have determined that it is no longer economicallyfeasible for our subsidiary. Triangle Sheet MetalWorks. Inc.., to continue operations in its facilities lo-cated in College Point. New York. Accordingly, weintend to cease operations at said facilities within thenext ninets (90) days. At such time, we expect totransfer all employees. from whom work is available.to I riangle's New tHyde Park. New York facilities.Such emplosees will, of course, continue to be em-ployed on the same basis as other employees in thatplant. pursuant to Triangle's existing contract withl.ocal 1Union 28.Z/.,erlin,' eris n ari-CX ,.r ) glihtls lie testified thati he told Patricktha ihe menlll had lthe righl t' ,elect jns hargaining representative thesanlted. a.id then asked if the, v anted L.ocal 282 or .ome oiher local WhenPalrick A sked hall Oiher SlocaI acre raxilable. then Z1.erhing ueggeted thatthcs oiuld pr.oh.bhl hare Lo.cal 4100 of the Sheet Metal i. orkers inlerna-iOnl / .', ..l..tlal. i .aInd thai if theN he..anle members of the Sheet MetaNlWoiSrker, Intcrnilton .l ' S.\ it.tlh.l tle ' I , lld haje a.aliahle to thenil therlthit t~, ii.Inf.e from -i)ne 1,a.I ii i nother u.hth vould mean ;in opportuln-ix In, lmoc 11tin ,, I.-d 4ti ti, I -,al 8 u. herr the pi; ratc .ere higher Inta \ eC'elt. It e 15 i Mr i d I [ i Ih ti rd I Zr eirhni .ailcipied to) peri.uadePatrick and Jon es 1 55 15handwi I 5 ...a 2n 2 In far .f I -,d 4fH)Icl ri csaXdmlgncd S'xtV, 1A367 DI)ECISIONS OF NA'IIONAL LABOR REL.ATIONS BOAR[)DAs you are aware, l riangle attempted to negotiatewith Local 28 a new agreement which would have per-mitted Triangle to remain in the enclosure business.After their initial agreement with Triangle. Local 28later refused to formalize a contract.In conformity with the jurisdictional assignment is-sued by you on June 1, 1973. we intend to establish. assoon as practicable. a new subsidiary for the sole pur-pose of fabricating connector covers for installationoutside the City of New York. Such subsidiary willutilize the College Point facilities formerly used byTriangle and will enter into a Collective BargainlingAgreement with Local 137, Sheet Metal Workers' In-ternational Association covering such operations.Please advise the undersigned, as soon as possible,whether the intended actions set forth herein aboveare in conformity with the Constitution. Bsv-laws.Rules and Regulations of the Sheet Metal Workers'International Association.B. The Negotiations Leading lo the Recognition of Local137 at C(ollege PointThe negotiations which led to Local 137 obtaining recog-nition at College Point began in July or August 1976. whenFred Zwerling met with SMWIA Regional Director of Or-ganization Jim Ferrari at Ferrari's office in New Jersey.Zwerling had been referred to Ferrari when he requestedthat Local 137 furnish him with a copy of their standardagreement. At this meeting, also attended by SeymourZwerling and Fred Fogelman, Ferrari distributed copies ofLocal 137's standard agreement and copies of other agree-ments in the industry. He then expressed the desire thatTriangle Sheet Metal Works, Inc., not close its operation asplanned, and stated that the SMWIA would be willing tonegotiate an agreement which would enable Triangle toremain open and competitive. Fred Zwerling agreed to ex-amine the feasibility of this alternative whereupon Ferraripointed out that "jurisdiction" over the workers involvedhad been transferred from Local 28 to Local 137, and thatif an agreement were signed it would be with that lIocal137.Next, Respondents approached Robert Sasso of lIocal282 by telephone during the month of July. and informedhim that they could not sustain the College Point operationany more because of difficulty with Local 28. Sasso wasasked what his position would be if Local 28 agreed to theproposed arrangement. He responded that the5' were pre-mature in discussing it with him, and that they could dis-cuss it further when and if Local 28's consent were ob-tained. Next, the talks with Local 28 began concerning theproposed "tranfer," and with the aid of the SMWIA, Local28 was persuaded to cooperate. On September 3 the Col-lege Point plant was closed, but reopened on or about Sep-tember 28, under its new corporate identity. Interstate, af-ter additional negotiations, in which Local 137participated, resulted in "tentative understanding." i localUnder the terms of this "tentiatie urnderingn" I .oca ll 28 eerincesurrendered the (College Point operltion toI .ocal 137 Althouegh Respon-dents contend there a.,s inl, adanc aIgreement to recLignli/e I ir0tll 117, [ l I282 consented to the arrangement on the condition thatl.ocal 282 drivers would continue to service both the Newllhde Park and the (College Point facility. The work per-formed hb Local 282 laborers, warehousemen, yardmen.and maintienance-cleaning personnel under L ocal 282'scontract with I'riangle, was surrendered to Local 137, and,as Robert Sasso told Earl Patrick on or about September 3.Local 282 thereafter took the position that it no longer hadit contract covering this portion of the work at CollegePoint.VWhen Interstate opened on September 30 it had no pro-duction. maintenance, shipping, receiving or material han-dling employees. except for three persons it had selected tobecome supervisors from the group represented by Local28. On September 30. Interstate began hiring men referredto it hy I oca.l 137.9On October 1, in a telegram addressed to Seymour Zwer-ling from lMartin Fruchter. business manager of Local 137,I ocal 137 claimed to represent a majority of Interstate'sproduction, maintenance, and shipping and receiving em-ployees. and gave notice that its representative would callon the (Company on October 5 at I p.m. for the purpose ofnegotiating a collective-bargaining agreement. Also on Oc-tober I Hugo Juliao. Bernard [)reyfus. and Mitchell Saltz-man, and Harold Stewart who was referred by Local 137and hired by Interstate on October 1. signed Local 137authorization cards while working on the plant."' The cardswere presented to them by men who identified themselvesas representatives of Local 137.' On October 5, Local 137and Interstate signed a collective-bargaining agreementwhich recognized Local 137 "as the sole and exclusive rep-resentative for the purpose of collective bargaining withrespect to wages. hours, and other conditions of employ-ment for all production, maintenance, and shipping andreceiving employees of the Company, excluding only sup-ervisors. office and clerical help, watchman and guards asdefined in the National Labor Relations Act...." Thisaggreemenl contains a provision that it "shall not apply tot al llll , ,Ct llil l\ t .n I tred a.nd Se Illntr 1.erlilng Ihat suh a ia(rec-EllCll did II1 fai clt lst rro\ c r. the Octolhber collecle-hargalnning agree-ncilnt sIlned bhi Interate anild , oc.l 137 hears the date September 28 inddililOn1 io the Ja(le October :,hI l, fidinllg hI;l baed in the unisputed and creditedd lestmlonn (if IlugolUla.. Milchell S.ll itlllll, iidl Belilnard te)lexfu Siltmnln. for exalmple.had bhenel told aboih 10 da\s earlier hSi I ocal 137 Business Representahive(ierhald (Lestkinl Ihll there wxas .position for him It Interstate for ,hchhie could appl? ini SeptembcriT 3110 sih (Gieseking's recommendationA fftlh einilorec, Jrose NIrrale., vx hired hs Interstatue on October 4fter ielltinll lllne ti ,: lrclaii Pi'erce thlt I ruchier haid sent him.(;erhard (Gieeking teslified tIht I ocal 137 did not ractuall? ora;lnizeIllterr;lt hut thalt the ,iga;izirthinali proiers,, as xcoordinlated bh SMWI55A'sierniollal diectlo ,f corordinallion Jim l crrari (Lescklug conceded that herteerred ]een til Inierstiate l1o ciltlp snena on the fixt dan rf Octobehr pur-Stilll 1 11 ll I cai1 137 lecei. ed a dix it, IAi eairlier Sec mour Z cerlingtstified hlat he did rll ecer see ain' uiniil representaties on the ('oum-panis prteuniies. hbut oncceded that on the morning if October I he "sai"I crriari ald tNo, (tiher orgalinizers, who hiad pretti good southern accents,"staindilig Iactrss Ihi stiet Ironi the corilpani premises and inxited them inoint of thc corld for at cup if coffec. bu I errari refused. Ferrari did noltIctl,1\ SillCe SexCniour Zxxerhing' tetmimront cstlh lishes the presence ilfSMWI A icprecseinitices mi the viciltnli of the plant on October 1. and doesnot actuaill\ refute the lesti'ito, l rif the fIour ernplosees whoi testified Iheiue i appoachLed during that dal at their cork satilluns hb unillon representa-tcis. I credit the cinri!ecs'e tihrnlirr , rid find that ,In Octobher I unionreprcxerntixes v.nr e rmlicillnig Iuthorizatioln caird signatures tfrom empliosee,ii uv xrkllig areas of the Interstite planr368 TRIA\NGI 1 SHEI1 I Ml "ItM WORKE RS 3any work normall\ performed hb journey men sheet metalworkers," and contains an effective date of Octoher '.1976, and a termination date tsubject to automatic rcnew, alfrom year to near) of October 4. 1979. 1 hiu. l. ocal 28members at College Point continued to he cosered hb Ilo-cal 28's contract, but jobs formerly performed hb emploh!-ees represented under Local 282's contract coverling enm-ployees who performed laborers'. warehousemen's. \ard-men's. and cleaning and maintenance duties. are now cor eredby Interstate's contract with Local 137.C. The I7crmintions o(' local 2,S'2 ,'cmIhlrt sBetween August 13 and September 17. miniediatelx plr-lto the hiring of employees referred hb Local 137. fiec 1 i-angle emploNees. who worked under the l.ocal 282 labor-ers', warehousemen's and vardmen's contract. were terili-nated in order of senioritv. Iheir work was thereafterperformed by Local 137 members at College Point at alesser wage rate. Henry Pinto was informed by SupervisorDavis on August 13 that he was being laid off becausework was slow and the plant was closing. No adsancewarning of a possible layoff had been given. Although Da-vis promised to contact Pinto if ans future wsork developed.and Pinto subsequently contacted Davis. he was told thatthere was no work for him and was never reinstated. Pintohad worked full time at New Hlyde Park for $3.75 an hour.cleaning, loading and unloading in the stockroom, aindmoving ducts. He was a member of l.ocal 282.George Nieto. Bissoondath Maharlaj. and Krishna Ma-haraj were released on September 3. Bissoondath Nlaharaj.a laborer and Local 282 member. worked as a laborer. forthe most part at New Hyde Park. sweeping. loading andunloading, moving materials. and performing stockroomwork at a rate of $4.50 per hour. He was "laid off" bySupervisor Harrv Biegler without anv adv.ance notice orexplanation. Around the end of November he was contact-ed by Seymour Zwerling at College Point and offered a jobat an hourly rate of $2.75. which he declined.Krishna Maharaj. a member of local 282. worked forTriangle at College Point at an hourly rate of $4.55. clean-ing, packing, and loading. He first learned of his termina-tion on September 3 from Luis Sanchez. Sanchez, who reg-ularly gave Krishna his work instructions. told him thatSanchez was moving to New Hyde Park. C'ollege Point wasclosing down for about a month, and Maharaj was laid off.No further explanation was provided. Maharaj was neveroffered an opportunity for reinstatement.Laborer George Nieto. who earned $5.83 an hour underthe Local 282 contract, was terminated September 3 andrehired by Interstate for $3 an hour.John Cutrone. another member of Local 282. worked asa maintenance mechanic and also helped in the stockroom.He was earning $5.97 an hour when he was terminated onSeptember 17 by Benjamin Silverstein. who said that thingswere a little slow but might pick up, in which case ('utronewould be returned to work. On November 12, SeymourZwerling offered John C'utrone a $3.50 an hour job at (ol-lege Point. which C(utrone refused.L). Shopi 'S, ,t rd /Earl Pa(rI' k 'I E/Iort? to, Police Local2,'? ( otllr('l lra tl¢ Rel vporl',itl'I ReactionI olloksinC the Ix ofil of the fise Iocal 282 members inSepteblietr .I .rl Ialrick conltacted Robert Sasso. secretar\-treasurer of l.ocal 282. and aisked what was happening. Atthis point. Sasso inforlmed P;itrick that Local 282 no longerh.d a contract co ering the College Point plant.t2Shortlythereafter. Patrick made a similar inquiry of Se mourZwerlinyg ,ho staited that there was no work for the men at( ollege Point. that l.ocal 282 no longer had a contractthele. a tndh. that he had .t nhe production union at the Col-lege Point plant. I hen Patrick and Zwerling explored theprospects of reinstating the lIocal 282 employees. It was atthis point that Zlwerling said that he wuould not reinstateKir-ishna \M ah;arai. but would take back the others if theyjilned l.ocal 13 7.1D)urlini October. Patrick had two conversations withSupcr\ isor )Donald DI)iis about the sudden appearance ofl.ocal 137 at College Point. Da is told Patrick that the newu( cllege Point emplosees probabls came from the hiringhall.; nd tha;t Supervisor Biegler had stated that it was justa m;atter of time before L ocal 137 took over the work per-formed h L ocal 282 memhers at Newu ltNde Park.'4I)Daiis talked l ith Patrick atain around Octohber 8. lies;li tha i Fred Zxerlinie had told him to stop the emplo) -ecce coffeebreak since the' were not entitled to a coffee-breack. Patrick answered tha.t a coffeebreak was providedfor in the contract. and that he would show it to FredZuerline. I.atet that morning Patrick telephoned ZwerlinganLd requested an opportunit. to discuss the matter. Zwer-line invited himl to his office, and Patrick arrived around9: 1 or 9:3(1 a.m. According to Patrick, he asked why thewarehousing e coffeebreak had been discontinued. and Fredansuwered that eCeri\ time he came in the, were on coffee.Patrick explained that the coffee truck arrived at the timeZwerlng wuas accustolmed to arriving at work, and conse-quently hle usuall\ saw ever one on break at that time. Atthis point. Zwerling became angry and raised his voice.The discussion deteriorated into an argument. with bothmen responding to one another with raised voices. At thispoint. Fred Zw erling told Patrick that if he didn't controlhis conduct, he would no longer be shop steward, andwould not hae a job. Finall's. Patrick succeeded in show-ing Zwerling the contract provision which entitled thewarehousemeln to ; coffeebreak, the discussion ended. andthe coffeebreak was not canceled. sI find that FredS.,ts. ' hd nI11o,1 tc\ll iSc11i lllu /cCillr g l ag.reed tt lil ilicr I i esr td ith l'atrilc Ihe stat. u Ofthc I ,, ..al 21' cip).1 CC1 s e. It d no.lt dena s ,t.tici th.i Ih-,c Aho )oined 1371,, tlIi t ICll.ln l It.e tdli ir stri tha.llt .h.ll I t) r 1t 2 o s.rker noU C*m-plokcd i. ( olicec '.nllt iadcl the I ocl 137 c.nlr.act perfornmed ork whichdid ni11 Inictilr drllineN c r er cnd .Ihoe I hose performed bh memhers IfI o ..2S I tierill t'.i slSulperx I1)D .D i di so rt1 otlcii rluck', itc.ilnlrOn\ hrirt thsc C,)11-cci irllrll. 1i ulrefi lelcd n , cr it'llscd[ ' P.lrick', c r llll\ o iicl'rilcr ig this cone¢ rsa:iullcn I s cre irted Fred/c cll i cnrsllcere i dcICIII hrellcenin aIns cemplor ees. but .:dmilted receir-I1 ll I1I Iir.lltc [cp!s i fl)l 11Prli rck concerning the ,offeehrelak m.atter;s. lchl rt f, c limi Cd ht h nl cr U1 i 11lr1rtll ITn hli office dclrilt uhlchi hioth eIllCll.iSCd i ill c. C tit nhurn cl.lcldI thial lie thireatened PiiriLk ,tlh Iclill-mi ln hrc tici t1 I : .ltc i Iil l.l tCIt 1 n Ills rClt ri-llTlNl .elscrrlll Ihe spc( 'oliilnued369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZwerling's remarks constituted a threat of discharge direct-ed to Patrick because of his aggressive pursuance of agrievance, and therefore he violated Section 8(a)( I) of theAct.On the monring of January 10, 1977. Seymour Zwerlinghad a conversation with Donald Davis concerningPatrick's continued support for Local 282. and his havingfiled unfair labor practice charges with the NIRB. Sey-mour Zwerling testified that he was tired, irritated, and upsetthat day when he arrived at the New Hyde Park plant andreceived notification from the NLRB of the charges filed byPatrick. In Zwerling's words:I was very perturbed with the fact that Patrick hadbeen involved in getting Local 818 disenfranchied. orwhatever the word is, and he had also been the primemover in bringing 282 in .... I went over there tohave a fight with Patrick. And [)avis stopped me, andI-my conversation with Davis was that Patrick waspushing for a union and after he got the union. hewhen-instead of using the terms of the agreement. hewas wasting everybody's time here. I was busy tryingto keep a business alive and keep people working. andI had some of the people working in Modulaire forover 20 years and I was concerned about it .... Iwanted to have a fight with Patrick, and he wouldn'tlet me.According to Zwerling. he told Davis that if Patrick werenot going to use the terms of the contract, and if he wasgoing to resort to legal processes, Zwerling would use anylegal method he could to stop what he considered to be"unnecessary" and "stupid harassment." As a result of thisoutburst, Davis insisted that it would be better for him todiscuss the matter with Patrick than it would be to allowthe two men to confront one another. According to Pat-rick, whose credited testimony is strongly supported bySeymour Zwerling's admissions, he was approached byDavis later in the day, and was told, in substance. thatSeymour Zwerling viewed the Labor Board charges Patrickhad filed as a personal affront. According to Davis. Zwer-ling could not understand why Patrick was concerned withthe terminations of Local 282 men when he was still work-ing and Local 282 was offering no resistance in the matter.Davis continued, saying that Zwerling was too angry totalk to Patrick about the matter, but that he had interced-ed, because he was not angry and could talk to Patrickwhile Zwerling could not. At some point in the conversa-tion Davis remarked that Zwerling had said he had suedLocal 28 President Farrell over charges Farrell had filedwith the Labor Board, and that he intended to sue Patrickfor the same thing. At about 2 or 3 p.m. that same af-ternoon Davis again talked to Patrick. In this conversationDavis stated that Seymour Zwerling had threatened tohave Peter Clark investigated." Davis said that Zwerlingcific words used Patrick impressed me as a sincere witiies, hic I ledZwerling impressed me as a witness making ecr3effoir to iLisorahlb crolorand shade his testimony. Thus. F red Zserling a5is ,ague anid imilpcl.,s icritical difficult areas of his testimonv.16 (lark, an NLRB attorney in Region 29. was assigned Io Illclig.atePatrick's charges.was curious concerning why Clark handled all of 'Triangle'sNILRB cases. I find that Respondent violated Section8(a(l 1 ) of the Act by threatening to sue Patrick because hefiled charges with the Board.One final incident occurred, which Patrick placed atsometime during the first 3 months of 1977. According toPatrick's uncontradicted and credited testimony, he was.approached by Supervisor Biegler at the New Hyde Parkplant. Biegler stated that Local 282 would soon be out be-cause of the pay rate. Biegler continued, saying that Local282 was the Union that was going to put Patrick out ofwork. I find that Biegler's statement constitutes a threat ofjob loss directed toward Patrick and other Local 282 mem-bers because of their union affiliation. Thus, Biegler vio-lated Section 8(a)(1) of the Act.F. Discus.sion and Concluding FindingsI find that the Respondents violated Section 8(a)( I) and(2) of the Act by unlawfully assisting and supporting Local137 in organizing the ('ollege Point plant: by entering intoa "tentative understanding" recognizing Local 137 as col-lective-bargaining representative for the production, main-tenance. shipping, receiving, and material handling em-ployees of Interstate at the ('ollege Point plant at a timewhen Interstate did not employ a representative comple-ment; and by entering into and thereafter maintaining acollective-bargaining agreement with Local 137. althoughLocal 137 did not represent an uncoerced majority.Fhe undisputed evidence in this case clearly shows, asRespondents argue, that for a number of years the Respon-dents had encountered serious economic difficulties, thesolution to which, in their view, required some type of ac-commodation with L.ocal 28 and the SMWIA over wagerates and the division of work. The Unions, in turn wereconcerned that Respondents might fail, with a resultingloss of jobs for the members which Local 28 represented.Ultimately, in a series of negotiations in July, August, andSeptember 1976. which initially involved the Respondentsand the SMWIA and later Local 137, an arrangment wasconstructed whereby Respondents' College Point plantwould close and then reopen shortly thereafter under theInterstate name performing production work under a con-tract with Local 137. Then Local 28 was consulted, andafter some difficulty its consent was obtained. The finalphase of the arrangement was concluded when the Re-spondents reached an accommodation with Local 282whereby the Union would continue to represent the driversbut would abandon the warehousing, shipping, receiving,material handling work in favor of Local 137. Accordingly,Interstate opened on September 30 without any rank-and-file employees, but immediately began hiring that day frommen referred to it by local 137. On October I representa-tives of the SMWIA obtained authorization card signa-tures on behalf of Local 137 from Respondents' employeeswhile they were working in the plant at their machines, andlater that day Local 137 demanded recognition. On Octo-ber 5 Interstate and Local 137 signed a collective-bargain-ing agreement.Thus, it is clear that Local 137 did not obtain recognition370 TRIAN(iLE SLtEE-I METAl WORKERSthrough lawful organizing efforts. Instead, recognition wasobtained through a "tentative understanding" arrived atduring negotiations between Respondents and the SMWVvIAat a time when none of the employees which Local 137 wasto represent had yet been hired. Furthermore, as the Gien-eral Counsel points out in his brief, even if the "tentativeunderstanding" of the parties is ignored and October 5. theeffective date of the collective-bargaining agreement is se-lected as the date of recognition, such action is still unlaw-ful because only four employees (who were also Local 137referrals) signed cards for Local 137 bh October 5. Further-more, these cards were signed in the plant for organizerswhom Seymour Zwerling had at one point invited in "outof the cold." Under all of these circumstances it is clearthat the Respondents' conduct violated Section 8(a)(2) and(I) of the Act. Respondents' unlawful conduct cannot bejustified, as Respondents argue, bh the economic difficul-ties with which they were faced, or the fact that all of theUnions involved agreed to the arrangement which was ne-gotiated for the purpose of maintaining the Respondents asa viable business operation.The fatal flaw in Respondents' conduct is that the repre-sentation desires and contractual rights of the emploseeswere ignored and trampled underfoot.Respondents viewed the five warehouse employees, rep-resented by Local 282 under a separate agreement. as ex-pendable for the sake of their arrangement with local 137.The employees were simply eliminated by termination, af-ter Local 282 abandoned them in return for an agreementthat it would continue to represent all drivers at bothplants. Therefore, the termination of these workers was di-rectly related to their union affilihation, and violated Sec-tion 8(a)( ) and (3) of the Act. In addition, there is ampleevidence in the record, based on the testimony of 1Iarl Pat-rick and Seymour Zwerling. that Respondents were dis-pleased with Patrick and these employees for their actionin decertifying Local 818 and their selection of Local 282as their bargaining agent."1Finally the Respondents' contention that the Board'sColl'er Insulated Wire, A Gulf and W1estern Sv'stenL ('ompa-n}' decision, 197 NLRB 837 (1971). should somehow beapplied, in order that the terminations of these five em-ployees could be deferred to arbitration. is totally withoutmerit, even if considerations discussed in the Board's morerecent ruling in General Anmerican Tran.sporlation ( orpora-tion, 228 NLRB 808 (1977), were ignored. It is sufficient toobserve, under the circumstances presented. that L ocal282, under whose contract these employees worked andunder whose grievance procedure their cases would neces-sarily have to be pursued. is hardly in a position to extendfair representation to these employees in this matter afterhaving attempted to trade their contractual rights.CoNcI t so0',s o LA,I. Respondents are a single employer engaged in com-merce within the meaning of Section 2(2). (6). and (7) ofthe Act.t Respondents' assertlon that kl rl}lla Nlahr.ail ¥.a, tel ll.it O,.le. hC.aLllof misconduct is refuted not .inls h% the aihenic oft l.i alireeL cx Iidcn .Ith.lhe in fact. erngaged in such 1irc i)dutl .hut al] .\ 1-11 hi.c r1icnti i R-pt.1idenis' eipl it~nle t loni ti fle Ih ,] c 111(tettldh if gtctd t .1 1 ,ti lt.,1ed2. Local 2X. Local 137. Local 282. and Local 818 areeach labor organizations within the meaning of Section2(5) of the Act.3. By threatening Earl Patrick with the loss of his posi-tion as Local 282's shop steward, the eventual loss of hisjob and the jobs of fellow employee members of Local 282.because of his efforts as steward to pursue grievances andto enforce the Local 282 collective-bargaining agreement,and bh threatening Patrick with a lawsuit because he filedunfair labor practices With the National labor RelationsBoard, Respondents. through their supervisors and agents,violated Section 8(a)( I) of the Act.4. By terminating Henry Pinto, George Nieto, Bissoon-dath Maharaj. Krishna Maharaj, and John Cutrone be-cause of their membership in Local 282. Respondents vio-lated Section 8Xa)(3) and (I) of the Act.5. By assisting and supporting Local 137 in its organiz-ing efforts: by recognizing l.ocal 137 as the collective-bar-gaining representative of the production and maintenanceemplosees. including shipping, receiving, and materialhandling employees. employed by Respondent Interstateat its (college Point plant: and by entering into and main-taining in effect a collective-bargaining agreement with Lo-cal 137 covering this unit at a time when l.ocal 137 did notrepresent an uncoerced majority of these employees, Re-spondents violated Section 8(a)( 1) and (2) of the Act.6. he aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.i]ii RL si[.%llaring found that Respondents have engaged in and areengaging in certain unfair labor practices in violation ofSection 8(a)l 1). (2). and (3) of the Act, I find it necessary toorder that Respondents cease and desist therefrom andtake certain affirmative action designed to effectuate thepurposes of the Act.I shall order the Respondents to withdraw and withholdall recognition from Local 137 as collective-bargaining rep-resentatives of their College Point plant employees, unlessand until said labor organization is duly certified as theexclusive majority representative of these employees pur-suant to a Board-conducted election; and that the Respon-dents cease giving any effect to the agreement which theyentered into and thereafter maintained in effect with Local137 or to ans extension. modification, or renewal thereof.Howeer, nothing herein shall be construed as requiring orpermitting the sarying or abandoning of any provisioncontained in the agreement which increased wages, hours,seniority,. or other employee rights and privileges over andabos e those which previously existed. I shall also orderthat the Respondents reimburse employees, including for-mer employees, for all union initiation fees, dues, and othermones paid or checked off pursuant to the aforesaidagreement and checkoff authorizations, with interestthereon to be computed in the manner prescribed in F. W.Wooliorth ('onrpani,. 90 NL.RB 289 (1950). and FloridaSteel ( orprortion, 231 NI.RB 651 (1977).'"Set. ccrl r.ili / I'I! , ' tb, a I lca,!: ( , .138 NlRB -16 (19 i 21 seeai<, R.,:.cl,,,,,d /, , ,,,I, , ,, 2.2 , V,,,,.,,, 232 NIRB R ,i ,. In I I )n 'l371 DECISIONS OF NATI'ONALI LABOR REL.ATIONS BO()ARI)Respondents having discriminatorily terminated llenriPinto, George Nieto, Bissoondath Maharaj, Krishna Ma-haraj, and John Cutrone, I find it necessary to order thatthe Respondents offer them full reinstatement with back-pay computed on a quarterly basis, plus interest computedin the manner specified in the preceding paragraph. fromdate of discharge to date of proper offer or reinstatement. Ishall also order that the Respondents post an appropriatenotice at both the New Hyde Park and ('ollege Pointplants.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 9The Respondents, Triangle Sheet Metal Works Divisionof P & F Industries. Inc.; Interstate Enclosure Mfg. Co..Inc.; and Modulaire Components Corp.. shall:1. Cease and desist from:(a) Assisting or supporting Local 137, Sheet MetalWorkers International Association, AFL (IO. or ans la-bor organization, except as authorized by Section 8(a)(3) ofthe Act.(b) Recognizing Local 137, Sheet Metal Workers Inter-national Association, AFL (10, as the exclusive collec-tive-bargaining representative of employees at Respon-dents' plant located at College Point, New York, unlessand until said organization shall have been duly certified asthe exclusive majority representative of such employeespursuant to a Board-conducted election.(c) Giving any force or effect to the collective-bargain-ing agreement executed with the above-named labor orga-nization on or about October 5, 1976. or to any modifica-tion, extension, renewal, supplement, or understandingthereof, unless and until said labor organization has beenduly certified as the exclusive majority representative ofemployees at Respondents' ('ollege Point, New York,plant, pursuant to a Board-conducted election. 1The Re-spondents, however, shall not be required to vary or ahan-don any increased wages, hours, benefits, and conditionsof employment over and above those now in effect undeithe terms of said contract. Nothing in this Order shall bedeemed to prejudice the assertion by said employees of anyadditional or increased rights or privileges the, may haveacquired by reason of the application of the aforesaid con-tract.(d) Discharging, or otherwise discriminating against.any employees because of their union membership, sympa-thies, or activities.(e) Threatening employees with discharge. loss of theirunion stewardship, eventual loss of jobs. or a lawsuit be-cause of their union membership, sympathies, and activi-ties, or because they filed charges under the Act.(f) In any other manner interfering with, restraining, or'I In the event no, exceplions are filed as pro. ided hb Sec, 1(2 4 , of ItheRules and Regulations of the Nanll,;ll Iabhor Relations Bo;rd, the finldinisconclusions. aind recomiiicinde d ()ldel heleii shall. as plo ided ill Se,102.48 of the Rules land ReCtl;llaoll, he adolpted hb Ihc Bin,ild ,i11d hcclih ,its findings. conclusions, and Order, and lIl .ihjctlioi, thercto, hall hcdeemed waived for all purposescoercing employees in the exercise of their rights to self-organization, to form. join, or assist labor organizations. tobargain collectively through representatives of their ownchoosing. and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activitiesexcept to the extent that such rights may be affected by anagreement requiring such membership in a labor organiza-tion as authorized bv Section 8(a)(3) of the Act.2. lake the following affirmative action designed to ef-fectuate the policies of the Act:(a) Withdraw and withhold all recognition from Local137. Sheet Metal Workers International Association. AFL-('10. as representative of employees at Respondents' Col-lege Point, New York, plant for the purpose of dealing withRespondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other terms and con-ditions of employment of said employees, until and unlesssaid labor organization is duly certified as the majority rep-resentative of employees of Respondent pursuant to aBoard-conducted election.(b) Reimburse with interest, in the manner prescribed inthe section of this Decision entitled "The Remedy.," Re-spondents' employees. including former employees. for alluniion initiation fees, dues. and other moneys paid orchecked off pursuant to the aforesaid contract and check-off authorizations.(c) Offer Henry Pinto. George Nieto. Bissoondath Ma-hara;i. Krishna Maharaj. and John Cutrone immediate andfull reinstatement to their former positions or, if such posi-tions no longer exist. to substantially equivalent positions.without prejudice to their seniority or other rights and priv-ileges, and make them whole for any loss of earnings, in themanner set forth in the section of this Decision entitled"'I he Remedv."id) Preserve and, upon request. make available to theBoard and its agents. for examination and copying, all pay-roll records, social securit,, payment records, timecards,personnel records, and all other records necessary to ana-lyze the amount of backpay due and the amount of unioninitiation fees, dues. and other moneys paid or checked offand due to be reimbursed, under the terms of this Order.(e) Post at its New lyide Park and College Point, NewYork., lants copies of the attached notice marked "Appen-dix." ( opies of the notice, on forms provided by the Re-gional Director for Region 29. after being duly signed by arepresentative of Respondents. shall be posted by Respon-dents and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places at the NewlHide Park and College Point, New York, plants wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondents to insure that noticesare not altered, defaced, or covered by any other material.(f) Notifv the Regional Director for Region 29. in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.I, [hI c icnl Illl thuis ( Old enrs cnfor.d h l a jlidglenit of al T:lited Silles('tll of Appr c dl .Ilhe 'iold' I the nlilce realding "'Posted bh ()rder of theNatior l ll ihor Relationl IHo;rd shall read "Posted Pursuant to a Judg-melnt of the t nLted Stailct ( ouri of Appeals lnfiorcilng an Order of theN TuIonal I [, h, Rcll Tons o loard"372